                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

Tekoa Tobias Glover, a/k/a Toby Glover,
                                    )
                                    ) C/A No. 9:19-1770-MBS-BM
                      Plaintiff,    )
                                    )
       vs.                          )       ORDER
                                    )
Josey Brewer, et al.,               )
                                    )
                      Defendants.   )
____________________________________)

       Plaintiff Tekoa Tobias Glover is a federal pretrial detainee currently housed at the

Spartanburg Detention Center (SCDC) in Spartanburg, South Carolina. Plaintiff, proceeding pro se

and in forma pauperis, filed this action on June 21, 2019, alleging that his constitutional rights have

been violated because, among other things, a “postcard only rule” infringes on his right to free

speech and privacy; he has been denied access to a law library or other legal materials; and he has

no means to complain to SCDC officials and others about conditions of confinement. Thus, Plaintiff

asserts that his rights under the First, Fourth, Sixth, and Fourteenth Amendments are being violated.

See 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to United States Magistrate Judge Bristow Marchant for pretrial handling.

       On July 24, 2019, Plaintiff filed a motion for class certification. See Fed. R. Civ. P. 23. On

July 29, 2019, Plaintiff filed a motion to join class purportedly signed by other detainees at SCDC

who wished to join Plaintiff’s action. On August 6, 2019, the Magistrate Judge issued a Report and

Recommendation in which he noted that Plaintiff was not able to meet the requirement of Rule 23(a)

that he be able to fairly and adequately protect the interests of the class by having representation by

qualified and experienced counsel. The Magistrate Judge observed that Plaintiff, proceeding pro se,
cannot represent other detainees. The Magistrate Judge further determined that the allegations of

Plaintiff’s complaint are not wholly common to the other proposed members of the class. The

Magistrate Judge found that members of the proposed class may have different statuses at SCDC

(i.e., state detainees, state prisoners), and that many of Plaintiff’s allegations are particularized claims

regarding denial of access to the courts and other matters not applicable to the proposed class

members.

        The Magistrate Judge further found that Plaintiff did not address the additional requirements

set forth in Rule 23(b). For all these reasons, the Magistrate Judge recommended that Plaintiff’s

motion for class certification and to join class be denied. Plaintiff filed no objections to the Report

and Recommendation.

        The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has thoroughly reviewed the record. The court concurs in the Report and

Recommendation and incorporates it herein by reference. Plaintiff’s motion for class certification

(ECF No. 18) and motion to join class (ECF No. 20) are denied. The cause is recommitted to the


                                                     2
Magistrate Judge for further pretrial handling.

       IT IS SO ORDERED.


                                              /s/ Margaret B. Seymour
                                              Senior United States District Judge

Columbia, South Carolina

September 17, 2019




                                                  3
